Per Curiam.

Exhibits A. and B. do not constitute a contract between plaintiffs and defendant on which plaintiffs can sue. The attorneys for the defendant in the action of Heisman v. Salomon had no authority to bind the defendant to pay the attorneys for the plaintiffs in the action last above mentioned their fees. Moreover, even if the defendant’s attorney had the implied authority to make the contract set up in the complaint herein it was no more than a contract to pay the sum of $150' and costs, that is taxable costs, or costs to be taxed. The evidence shows that costs never have been taxed.
This case is to be distinguished from the case of Pilkington v. Brooklyn Heights R. R. Co., 49 App. Div. 22, in which the agreement was entitled in the action and signed on behalf of the defendant by the individual who made the settlement and is an express agreement of the defendant.
Present: Truax, P. J., Scott and Dueño, J J.
Judgment reversed, new trial ordered, with costs to appellant to abide event.